Exhibit 16.1 April 19, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 Dear Sirs/Madams: This letter will confirm that we reviewed the Registration StatementForm S-1 Amendment No.5under the heading “ Experts” for Internal Fixation Systems, Inc. which isdated April 19, 2011, captioned Changes in and disagreements with accountants on accounting and financial disclosuresand that we agree with such statements made therein as they relate to Mallah Furman & Company, P.A. We hereby consent to the filing of this letter as an exhibit to the foregoing in the Registration Statement on Form S-1 Amendment No. 5. Yours truly, /s/ Mallah Furman&Company, P.A. Fort Lauderdale, Florida
